Citation Nr: 9931624	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-44 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 10, 1993, for 
an award of service connection for post-traumatic stress 
disorder, to include the issue of whether rating decisions 
dated in February 3, 1981, and February 25, 1987, were 
clearly and unmistakably erroneous in denying service 
connection for that disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

In a rating decision dated in January 1995, the Regional 
Office (RO) granted service connection for post-traumatic 
stress disorder, effective March 10, 1993.  The veteran 
appealed the issue of entitlement to an earlier effective 
date for the award of service connection for post-traumatic 
stress disorder as well as the issues of entitlement to 
service connection for arthritis and entitlement to a total 
disability rating based on individual unemployability.  In 
September 1997, the Board of Veterans' Appeals (Board) denied 
service connection for arthritis and granted a total 
disability rating based on individual unemployability.  At 
that time, the Board also remanded the issue of entitlement 
to an effective date prior to March 10, 1993, for the award 
of service connection for post-traumatic stress disorder, so 
that the RO could address the veteran's claim that rating 
decisions dated in February 3, 1981, and February 25, 1987, 
were clearly and unmistakably erroneous in denying service 
connection for post-traumatic stress disorder.  The RO has 
since determined that those rating decisions were not clearly 
and unmistakably erroneous, and the case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's first claim for entitlement to service 
connection for a psychiatric disorder was received many years 
after service.  

3.  An unappealed rating decision in December 1980 denied 
service connection for a psychiatric disorder.  

4.  The veteran initially filed a claim for entitlement to 
service connection for post-traumatic stress disorder on 
November 14, 1986.  

5.  A rating decision dated in February 1987 denied the 
November 1986 claim for service connection benefits for post-
traumatic stress disorder, but notice of that decision was 
not sent to the veteran.  

6.  When the RO granted service connection for post-traumatic 
stress disorder, the claim was that benefit had been pending 
since November 14, 1986.  


CONCLUSIONS OF LAW

1.  A December 1980 rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7105, 5107 (West 1991).  

2.  The December 1980 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric disorder.  38 U.S.C.A. § 7105, 5107; 38 C.F.R. 
§ 3.105 (1999).  

3.  A rating decision dated in February 1987, which denied 
service connection for post-traumatic stress disorder, was 
not final. 38 U.S.C.A. §§ 7105, 5107.  

4.  The criteria for an effective date of November 14, 1986, 
for the award of service connection for post-traumatic stress 
disorder are met.  38 U.S.C.A. §§ 5110, 5107 (West 1991); 
38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for entitlement to 
an effective date prior to March 10, 1993, for an award of 
service connection for post-traumatic stress disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

The veteran is seeking an earlier effective date for the 
award of service connection for post-traumatic stress 
disorder.  When the RO granted service connection for that 
disorder, it assigned an effective date of March 10, 1993.  
The RO determined that a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) received on that date constituted the 
veteran's reopened claim for entitlement to service 
connection benefits for post-traumatic stress disorder.  The 
Board notes that an award granted on a reopened claim may not 
be made effective prior to the date of receipt of the 
reopened claim.  Lapier v. Brown, 5 Vet. App. 215 (1993); 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The veteran contends that the effective date of the award of 
service connection for post-traumatic stress disorder should 
be when he was discharged from service.  The Board also notes 
that the effective date of an award of disability 
compensation based on an original claim for direct service 
connection shall be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).

While the veteran filed a claim for entitlement to service 
connection for the residuals of shrapnel wounds and a kidney 
disorder when he submitted a VA Form 21-526 (Veteran's 
Application for Pension or Compensation) in November 1945, he 
made no mention of a psychiatric disorder on the application.  
Furthermore, there is no evidence that the veteran filed a 
claim for entitlement to service connection for any 
psychiatric disorder until many years after service.

The first evidence of a claim for entitlement to service 
connection benefits for a psychiatric disorder is a VA Form 
21-527 (Income-Net Worth and Employment Statement) received 
in December 1980.  In that form, the veteran presented a 
claim for entitlement to service connection for "nerves."  
In a February 1981 rating decision, the RO denied service 
connection for a nervous condition, specifically anxiety 
depression.  Notice of that decision and the right to appeal 
said decision was sent to the veteran in February 1981.  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination of the agency of 
original jurisdiction or RO for initiating an appeal by 
filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  As no notice of disagreement with the February 
1981 rating decision denying service connection for a 
psychiatric disorder was received within one year of notice 
of said decision, that decision is final.  

The veteran contends that there was clear and unmistakable 
error in the December 1980 rating decision.  The U.S. Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication of the claim.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied.  A claimant must assert more than a 
disagreement as to how the facts were weighed and evaluated, 
and to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
such error.  Fugo, 6 Vet. App. 43-4.  Moreover, the Court has 
stated that clear and unmistakable error is "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. 313-314 (1992).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of a later reviewer compels a different conclusion 
to which reasonable minds could not differ.  See Fugo, 6 Vet. 
App. at 40, en banc review denied, 6 Vet. App. 162 (1994).  
The Court has called clear and unmistakable error a very 
specific and rare kind of error and has stated that the 
result would have been manifestly different but for such 
error.  The Board also notes that any breach of the duty to 
assist, under the provisions of 38 U.S.C.A. § 5107, by the RO 
prior to denying the veteran's claim cannot form the basis of 
a clear and unmistakable error claim.  Elkins v. Brown, 8 
Vet. App. 391, 396 (1995).

Specifically, the veteran asserts that his psychiatric 
condition is the same today as it was at the time of the 
December 1980 rating decision which denied service connection 
for such a disorder.  Additionally, it is argued that service 
connection for post-traumatic stress disorder or a 
psychiatric disorder should have been granted earlier because 
anxiety reaction due to combat was diagnosed when the veteran 
was hospitalized at a VA facility in 1955.  It is also 
asserted that a nervous condition was manifested during the 
veteran's rehabilitation for the wounds he sustained while in 
service.  

The service medical records show that the veteran sustained 
shell fragment wounds in service while engaged in combat with 
the enemy.  The service medical records show treatment for 
injuries to nerves; however, those records include no 
diagnosis of a psychiatric disorder.  After service, the 
veteran was service-connected for shell fragment wounds.  His 
service personnel records also show that he received the 
Purple Heart.  

Additionally, in May 1949, the veteran underwent a VA 
examination, but no psychiatric disorder was diagnosed.  The 
veteran was afforded a VA examination in March 1948.  
According to that examination report, the veteran was more 
nervous than he had been formerly; however, a psychiatric 
disorder was not diagnosed.  The veteran underwent another VA 
examination in November 1949, at which his complaints 
included nervousness since service.  He related "I'm awfully 
nervous."  He also indicated that he dreamt about the war 
and did not sleep well.  The diagnoses did not include a 
psychiatric disorder.  The report of a VA examination in 
February 1954 shows that the veteran's complaints, in 
addition to physical complaints, included having dreams at 
night and waking up nervous and scared.  The diagnoses did 
not include a psychiatric disorder.  

In June 1955, the veteran underwent a psychiatric 
examination, and the examiner diagnosed anxiety reaction.  
However, the physician did not relate the anxiety reaction to 
service or combat in service; and review of the claims file 
does not disclose any records pertaining to a hospitalization 
in 1955.  Additionally, in a letter dated in December 1981, a 
private physician related having diagnosed the veteran with 
anxiety depression in 1980.  That physician, however, did not 
relate the psychiatric disorder to the veteran's service or 
any service-connected disability.  VA outpatient treatment 
records dated in 1980 also include diagnoses of anxiety and 
depression.  

Thus, while there was competent evidence of a psychiatric 
disorder almost ten years after service, there was no 
competent evidence, at the time of the December 1980 rating 
decision, linking any psychiatric disorder to service or an 
event in service.  In light of all of the evidence of record 
in December 1980, the Board finds that there was sufficient 
reason for the RO to deny the claim for entitlement to 
service connection for a psychiatric disorder at that time.  
After reviewing all of the evidence of record at the time of 
the December 1980 rating decision, the Board does not now 
find that the RO's failure to grant service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder, was clearly and unmistakably erroneous.  Moreover, 
as discussed above, a disagreement as to how the RO, in its 
prior final decision, weighed and evaluated the facts is not 
a sufficient basis with which to establish clear and 
unmistakable error.  Therefore, the veteran's claim that that 
rating decision was clearly and unmistakable erroneous is 
denied.  

On November 14, 1986, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in which he presented a claim 
for entitlement to service connection for post-traumatic 
stress disorder; and there is no evidence of such a claim or 
evidence of a petition to reopen the claim for entitlement to 
service connection for a psychiatric disorder prior to 
November 1986.  The RO denied service connection for post-
traumatic stress disorder in a rating decision dated in 
February 1987.  While notice of a change in the amount of 
compensation benefits paid to the veteran each month was sent 
to him in March 1987, along with his appellate rights, the 
claims file does not include a copy of any letter notifying 
the veteran of the RO's February 1987 decision to deny 
service connection for post-traumatic stress disorder.  Thus, 
the February 1987 rating decision is not final; and the 
November 1986 claim for entitlement to service connection for 
post-traumatic stress disorder was still pending when the 
veteran submitted the VA Form 21-8940 on March 10, 1993, 
which the RO found constituted a reopened claim for 
entitlement to service connection for post-traumatic stress 
disorder and which led to the grant of such benefit.  

Moreover, while the report of a VA psychiatric examination 
performed in January 1987 includes a diagnosis of anxiety 
reaction, rather than post-traumatic stress disorder, there 
was competent evidence of a diagnosis of post-traumatic 
stress disorder at the time the veteran filed his November 
1986 claim regarding post-traumatic stress disorder.  A VA 
outpatient treatment record dated in November 1986 includes a 
diagnosis of post-traumatic stress disorder.  Under the 
circumstances, the Board finds that an effective date of 
November 14, 1986, is warranted for the award of service 
connection for post-traumatic stress disorder.  









	(CONTINUED ON NEXT PAGE)



ORDER

The claim that there was clear and unmistakable error in a 
December 1980 rating decision, which denied service 
connection for a psychiatric disorder, is denied.  

An effective date of November 14, 1986, for the award of 
service connection for post-traumatic stress disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

